Order filed June 3, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00364-CV
                                  ____________

                        RHONDA LOZANO, Appellant

                                        V.

                         PAMELA BROOKS, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1044289


                                    ORDER

      This is an appeal from a final judgment signed April 28, 2014, in a forcible
detainer action. Appellant Rhonda Lozano filed her notice of appeal on May 8,
2014. On May 12, 2014, the Harris County Clerk filed a contest to appellant’s
affidavit of indigence. See Tex. R. App. P. 20.1(e). After a hearing, on May 14,
2014, the trial court signed an order sustaining the contest and ordering appellant
to pay all costs of the appeal. On May 16, 2014, the Harris County Clerk filed a
partial clerk’s record containing the documents concerning appellant’s indigency
claim.

         The deadline has passed for appellant to seek review of the trial court’s
ruling. See Tex. R. App. P. 20.1(j). Accordingly, we issue the following order:

         Appellant is directed to pay or make arrangements to pay for the complete
clerk’s record in this appeal. See Tex. R. App. P. 20.1(n)(2). Unless appellant
provides this court with proof of payment for the complete record within fifteen
days of the date of this order, we will dismiss the appeal for want of prosecution.
See Tex. R. App. P. 37.3(b).

         In addition, the appellate filing fee of $195.00 has not been paid. Appellant
is ordered to pay the filing fee in the amount of $195.00 to the clerk of this court
within fifteen days of the date of this order. See Tex. R. App. P. 5; 20.1(n)(1). If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed. See Tex. R. App. P. 42.3(c).



                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                           2